DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gröppel (US2015/0101845A1) in view of Smith (US2006/0281380A1).
Gröppel reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 1. A producing method for suppressing a progress of electric trees (see para. [0001] and [0003] and [0016]) in an electrical insulating structure that covers an outer surface of a to-be-insulated object, the method comprising: 

a vacuum drawing step, which is performed after the taping step, of vacuum drawing the tape-wound to-be-insulated object (see “vacuum” in para. [0006]) and 
an impregnation step, which is performed after the vacuum drawing step, of injecting a nanoparticle-containing impregnating macromolecular polymer in which nanoparticles have been kneaded1 to impregnate inside (see VPI in para. [0006]; see “nanoparticulate fillers” in para. [0007]) the2 in which the nanoparticles are scattered (“interspersed with a nanoparticulate filler” in para. [0023]; see para. [0036]), and
the nanoparticles have a single average diameter3 of 100 nm of less.
Claim 4. The electrical insulating structure producing method according to claim 1, wherein the nanoparticles are at least one of silicon dioxide, aluminum oxide, magnesium oxide, and boron nitride. See para. [0015].
Claim 9.  The electrical insulating structure producing method according to claim 1, wherein the nanoparticles have a single average particle diameter of tens of nm. See para. [0022].
Claim 10.  The electrical insulating structure producing method according to claim 1, wherein a mixture ratio of the nanoparticles is 10 wt %. See for example 10 wt % in para. [0036] and the alternative interpretation in footnote 3, below.
Claim 12.  The electrical insulating structure producing method according to claim 1, wherein the nanoparticles consist essentially of nanoparticles having a single average particle diameter of 100 nm or less. See para. [0022]. Both fractions have an average particle diameter less than 100 nm. Therefore, when considering the nanoparticle sizes in the two fractions taken together, rather than separately, then the average particle diameter (i.e. single average particle diameter) would implicitly be less than 100 nm. 
Claim 13.  The electrical insulating structure producing method according to claim 1. wherein the 
Claim 14.  The electrical insulating structure producing method according to claim 1. wherein the macromolecular polymer part further adheres to a surface of the main insulation layer. As mentioned in footnote 2, the resin is impregnated into “the insulating tape”, i.e. not just into the mica layers. 

Gröppel discloses the claimed invention, including a reinforcement part, i.e. the carrier to which the mica tape is joined, but it is unclear from Gröppel whether or not the carrier is a fiber reinforcement part. 
Smith discloses (see Fig. 5 and para. [0045]-[0050]) a mica composite tape comprising a mica layer 52 bonded to a glass fabric layer 51. A VPI or GVPI impregnation process can be used to impregnate the entire tape with Micalastic resin (i.e. same type disclosed by Gröppel).
In view of the teachings of Smith, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as the carrier of Gröppel a glass fiber material, as a choice among conventional materials used as a backing for mica tapes in this type of insulation. As taught by Smith, the resin must be impregnated into the entire tape, i.e. including into the glass fiber material. Therefore, even if Applicant disagrees that in Gröppel the resin is impregnated into both the mica portion and the carrier, since Smith shows it is conventional to do so. 

Claims 1, 2, 4, and 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gröppel in view of Smith and further in view of Miller (US2009/0078450A1).
Regarding claim 2, Gröppel, as modified in view of Smith, renders obvious the claimed invention, including the to-be-insulated object being a laminated conductor for stator windings of a rotating electrical machine. 
Gröppel does not disclose the method further comprising, after the taping step and before the vacuum drawing step, an assembly step of incorporating the tape-wound laminated conductor into a stator to assemble a windings-incorporated object, and the vacuum drawing step vacuums the windings-incorporated object to thereby vacuum the tape-wound to-be-insulated object to be insulated.
However, such a process is a well-known alternative, called Global VPI (GVPI; see para. [0006] of Miller). 
In light of the teachings of Miller, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to us GVPI instead of VPI, in the process of Gröppel (as modified in view of Smith), as Miller shows it is known in the art to either use VPI on individual insulated conductors, or to use GVPI to vacuum pressure impregnate the entire stator, instead of individual coils.
Regarding claims 1, 4, and 9, 10 and 12-14, Gröppel is considered to disclose the claimed invention, as mentioned above. However, if Applicant disagrees that the VPI process disclosed by Gröppel involves performing the impregnation step after the vacuum drawing step, please refer to para. [0006] of Miller.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the VPI process as disclosed by Miller, as this is conventional in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gröppel in view of Smith, further in view of Kubo (WO2016/104141A1).  
Gröppel as modified in view of Smith renders obvious the claimed invention, but does not specify what overlap is used, for the tape.
It is known in the art to use the half-wrap method. See para. [0050] of Kubo.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the half-wrap method when applying the tape of Gröppel (as modified in view of Smith), since the half-wrap method is conventional.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues:
In contrast, as set forth in paragraphs [0027-30] of Groppel, Groppel discloses an insulating system having improved partial discharge resistance. In Groppel, when degradation is produced by partial discharge in the polymer, nanoparticulate filler results in exposure, a firmly adhering, sheetlike layer is gradually formed on the surface and the bimodal nanoparticulate fillers significantly inhibits erosion. This layer is produced by crosslinking of the nanoparticulate filler and protects the erosion from developing. Thus, Groppel discloses utilizing a passivating layer on the surface to inhibit erosion, not nanoparticles in a layer to suppress electric trees, as now clarified in claim 1. Smith also fails to disclose or suggest these limitations. Even assuming, arguendo, that the combination is proper, which is not conceded, this combination would still fail to suggest, much less disclose, all of the limitations now recited in claim 1.

The examiner respectfully disagrees. In Gröppel, the nanoparticles are scattered within the resin material impregnated in the mica tape. During operation of the electrical machine, when exposed to partial discharge, the polymeric matrix part of the insulation exhibits rapid degradation (see para. [0026]). If the polymer matrix has a nanoparticulate filler, the polymer degradation results in exposure of the nanoparticulate filler (para. [0027]). With continued exposure to partial discharge, a sheetlike layer (i.e. passivation layer) of exposed nanoparticulate filler is formed on the surface of the insulated part (para. [0028]). In other words, although the entire polymer matrix within the mica tape has scattered nanoparticules scattered therein, the passivation layer is formed on the surface of the insulation, due to exposure to partial discharge. Gröppel therefore discloses the claimed invention. The formation of the passivation layer after manufacturing, during operation of the electrical machine, occurs because the polymer matrix has nanoparticles scattered therethrough. The nanoparticles are not only present on the surface of the insulation, as Applicant suggests, but are found within the polymer matrix as a filler. The nanoparticles inherently suppress a progress of electric trees, since nanoparticles of the same material as in the present application are used as the filler within the polymer. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “kneading” is understood to mean nanoparticles are added to and mixed with the polymer, which is implicitly disclosed, since the nanoparticulate fillers are in the resin.
        2 It is understood from Gröppel that the resin is impregnated into the insulating tape (i.e. both the mica portion and the carrier); see para. [0018], [0020]. [0023];
        3 See para. [0022] An average diameter of all of the nanoparticles can be created, and it is less than 100 nm, since both fractions have average diameters less than 100 nm.  Alternatively, the second fraction alone could be taken as corresponding to the claimed nanoparticles, as the claim language utilizes the transitional phrase “comprising”, and thus allows for the inclusion of additional elements, other than those explicitly claimed.